REASONS FOR ALLOWANCE
Claims 1, 2, 5-10, 12-16 and 18-22 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a method, including: “flowing the diverted portion of the pressurized fuel from the bypass conduit to a motive flow inlet of an ejector pump, the bypass conduit connected to the at least one fuel conduit at a connection point located downstream of a common-rail of the common-rail fuel injection system and upstream of the at least one common-rail injector,” in combination with the remaining limitations of the claim.
With respect to independent claim 10, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a method, including: “the diverting of the fuel including diverting the fuel via a bypass conduit connected to the at least one fuel conduit at a connection point located downstream of a common-rail of the common-rail fuel injection system and upstream of the at least one common-rail injector,” in combination with the remaining limitations of the claim.
With respect to independent claim 16, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested an aircraft engine, including: “a bypass conduit stemming from the respective fuel conduit between the common-rail of the common-rail fuel injection system and the at least one common-rail injector; and an ejector pump having a motive flow inlet fluidly connected to […] the bypass conduit,” in combination with the remaining limitations of the claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.